            Case 2:17-cv-01924-JAD-CWH Document 58 Filed 07/25/19 Page 1 of 2



 1   Troy L. Isaacson, Esq., NV Bar No. 6690
     MADDOX ISAACSON & CISNEROS, LLP
 2   11920 Southern Highlands Parkway, Suite 100
 3   Las Vegas, Nevada 89141
     Telephone: (702) 366-1900
 4   Facsimile: (702) 366-1999

 5   Ryan L. Isenberg
     Georgia Bar No. 384899
 6   Isenberg & Hewitt, P.C.
     6600 Peachtree Dunwoody Road
 7   600 Embassy Row, Suite 150
     Atlanta, Georgia 30328
 8   770-351-4400 (Voice)
     770-828-0100 (Fax)
 9   ryan@isenberg-hewitt.com
10   Attorneys for Custodian
11   Shane W. Clayton, NV Bar No. 8783
     Durham Jones & Pinegar
12   111 South Main Street, Suite 2400
     Salt Lake City, UT 84111
13   801-415-3000 (Voice)
     801-435-3500 (Fax)
14   sclayton@djplaw.com
15
                               UNITED STATES DISTRICT COURT
16
                                     DISTRICT OF NEVADA
17
18    JOHN SOUZA                                       CIVIL ACTION FILE

19                                                     NO. 2:17-cv-01924
               PETITIONER,
20                                                     MOTION TO CONTINUE
                                                       JOINT STATUS REPORT
21    V.

22
      ELEVATE, INC.
23
               RESPONDENT.
24
      AND
25
      KELEIONALANI TAYLOR
26
               NON-PARTY
27
                                                   1
28   SLC_4370187.1
            Case 2:17-cv-01924-JAD-CWH Document 58 Filed 07/25/19 Page 2 of 2



 1           COMES NOW, John Souza (“Custodian”) and files this Motion to Continue the Filing of
 2   a Joint Status Report and shows this Court as follows:

 3   1. The Court, disappointed in the parties’ joint status report (Doc. 56) entered an Order requiring
     another whack at it, and that it should be filed by Friday, July 26 (Doc. 57).
 4
     2. The undersigned prepared a proposed joint status report directly answering the Court’s
 5
     question to Souza, but learned that counsel for Taylor is out of town and will not return to the
 6
     office until next week. And, Mr. Clayton’s colleague who has been working on the case, but is
 7   not licensed in Nevada, is out as his wife is in labor. Accordingly, I am unable to obtain Taylor’s
 8   input to the Joint Status Report and move for a continuance to file the joint status report through
 9   and including Friday, August 2.

10   Wherefore, Custodian moves for an order allowing the joint status report to be filed no later than
     Friday, August 2.
11
             Dated this 25th day of July, 2019.
12
                                                   /s/ Ryan Isenberg
13                                                 Ryan L. Isenberg
                                                   Attorney for Custodian
14
15                                            Certificate of Service
             This is to certify that I have this day filed the within and foregoing Motion to Continue
16
     the Joint Status Report upon counsel for the Non-Party Keleionalani Taylor by filing the same
17
18   using the Court’s CM\ECF system, which will generate notice counsel of record.

19                                                           /s/ Ryan Isenberg

20
21
22
23                                                        Jul 26, 2019

24
25
26
27
                                                      2
28   SLC_4370187.1
